Opinion
Per Curiam,
This appeal is from a proceeding which was instituted in the court below by a motion to strike off, as invalid, a borough ordinance more than a year after the effective date of the ordinance. By statutory requirement, such a proceeding must be instituted within thirty days after the ordinance takes effect. See Act of May 18, 1933, P.L. 818, 5'3 P.,S. §12900 (pkt. part). The court below should, therefore, have summarily dismissed the motion as having been lodged out of time.
Appeal dismissed.